ZEHMER, Judge.
The City of Jacksonville appeals a nonfi-nal order temporarily enjoining the City from enforcing sections 154.302-154.306, Jacksonville Municipal Code, against appel-*1186lee Cheers. The provisions in these sections regulate the Sunday sale of alcoholic beverages by establishments engaged in the sale of food, beverage and entertainment in the city. We affirm on the authority of City of Jacksonville v. C.J. Ventures, 558 So.2d 133 (Fla. 1st DCA 1990), and City of Jacksonville v. Johnston, 564 So.2d 1185 (Fla. 1st DCA 1990).
AFFIRMED.
JOANOS and WIGGINTON, JJ., concur.